Citation Nr: 0817351	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  01-09 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a right knee 
disability.  

2. Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and W.G.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1978 to February 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2000 of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In April 2004, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is in the file.    

In March 2007, the Board remanded the claims of service 
connection for right and left knee disabilities and the claim 
for an initial compensable rating for migraine headaches.  In 
October 2007, the veteran was furnished a statement of the 
case addressing the claim for increase for migraine 
headaches, but the veteran did not perfect an appeal of the 
claim by filing a substantive appeal.  For this reason, the 
Board does not have jurisdiction of the claim.  

Because the some claims are still on appeal, the RO has not 
yet had the opportunity to adjudicate the claims of service 
connection for hearing loss and tinnitus, a hiatal hernia, 
and a bilateral foot disability, namely, tarsal tunnel 
syndrome with numbness and tingling of the feet, which have 
been raised and which are again referred to the RO for 
appropriate action.  

The claims of service connection for right and left knee 
disabiities are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The claims of service connection for disabilities of the 
knees were remanded in October 2004 and in March 2007 to 
afford the veteran VA examinations and to obtain VA medical 
opinions.  

The requested VA examinations are inadequate to decide the 
claims.  Moreover, the veteran has submitted additional 
evidence that needs to be reviewed by VA a health care 
provider to determine whether there is an association between 
the current knee disabilities and the veteran's complaint of 
bilateral knee pain in service.  Accordingly, the claims are 
remanded for the following action: 

1. Arrange to have the veteran's file 
reviewed by a specialist, that is, an 
orthopedist, to determine:

a). Whether it is at least as likely 
as not that the current right knee 
disability, patellofemoral pain 
syndrome, with documentation of knee 
pain after service, beginning in 
2000, is related to the veteran's 
complaint of right knee pain, which 
was initially assessed as 
chondromalacia, with normal X-rays 
in 1980 during service.

b). Whether it is at least as likely 
as not that the current left knee 
disability, patellofemoral pain 
syndrome and patellofemoral 
maltracking of the left knee, first 
documented by MRI in January 2004 
and surgically corrected in December 
2007, with documentation of knee 
pain after service, beginning in 
2000, is related to the veteran's 
complaint of left knee pain, which 
was initially assessed as 
chondromalacia, with normal X-rays 
in 1980 during service. 

c). Alternatively, whether it is at 
least as likely as not that the 
current right and left knee 
disabilities are caused or 
aggravated by service-connected 
bilateral pes planus.  

The term "aggravation" means a 
permanent increase in severity, that 
is, a worsening of the underlying 
condition not due to the natural 
progress of the disorder as 
contrasted to a worsening of 
symptoms.

In formulating the opinions, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility." 
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation it is to find against 
causation.

2. After the above development has been 
completed, adjudicate the claims. If any 
determination remains adverse to the 
veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

